Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed August 16th, 2021 has overcome all the following rejections/objections:
The rejection of Claims 3 and 7 under 35 U.S.C. 112(b) has been withdrawn
In light of Applicant’s amendments, the claims are no longer being interpreted under 35 U.S.C. 112(f).

Response to Arguments
Applicant’s arguments regarding the claim limitation “busyness”, filed August 16th, 2021, with respect to the rejections of claims 1-16 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Garnavi et al. (US 2018/0268737 A1; hereafter: Garnavi).
In regards to Applicant’s remarks regarding “credentials”, Applicant argues that credentials are different to “qualifications” as claimed. Examiner respectfully disagrees. The Merriam-Webster dictionary defines credential as something that gives a title to credit or confidence. Having certain credentials, especially in the medical field, means that one is capable and qualified to perform a certain action. Therefore, given the broadest reasonable interpretation of credentials, credentials is consistent with the claim limitation “qualifications” as both terms describes a qualified level of skill possessed for a certain action, technique, or procedure.
Claim Objections
Claims 1-4, 6, 12-16 objected to because of the following informalities:  The limitations "acquired training data" and "training data" appear to refer to the same thing throughout the claims. Similarly, "acquired creation time" and "creation time" in claim 3 appear to refer to the same thing. Please clarify and correct for consistency. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 8 recites the limitation "the input" in Line 6 of Claim 2 and Line 6 of Claim 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson et al. (US 2018/0060512 A1; hereafter: Sorenson), and further in view of Garnavi.
Regarding Claim 1, Sorenson teaches: a medical image processing apparatus (Figure 17) comprising: processing circuitry configured to: (Figure 17: element 1703) acquire training data created by a creator on the basis of a medical image (Figure 14: element 1401; ¶149: “processing logic receives sets of medical images associated with a set of clinical studies from a medical data source such as PACS, as well as a first review result received from a first review system; ¶39: “The physician confirmations and rejections as well as other collectable workflow inputs they provide using the Peer Review System can be used as training data in a closed-loop fashion”); set, to the acquired training data, reliability information based on a creation situation of the acquired training data or information about the creator who created the acquired training data (¶44: “For each image stored in a given image cohort that is curated by a combination of physicians and engines, quality scores with the presence and absence of imaging artifacts are stored in a database along with findings.”); generate a learned model using the acquired training data according to weighting based on the set reliability information (Figure 14: element 1406; ¶149: “in response the third review result received from the second review system, processing logic may perform a machine learning operation to train at least one of the processing engines to modify one or more processing algorithm to improve future image processing operations.”; ¶31: “To ensure alignment of the observations and selections of the unsupervised engine with maximized clinical value of the findings, annotation adjustments, assembly of image cohorts and physician/clinician feedback received in peer review and clinical diagnostic interpretation, weighted values (equal or unequal) are placed upon one or more of the a) engines, b) the quantity and type of findings made by each engine (including no findings) c) multipliers applied to the cases where findings are confirmed or rejected by multiplies engines, and d) multipliers applied to the cases where multiple engines worked on an image or content set to determine a finding (or non-finding).”) wherein the information about the creator includes one or both of information about qualifications possessed by the creator with respect to a medical field and information about a busyness degree of the creator, wherein the qualification indicates that the creator has a specific technique in a special field (¶144: “Some users with certain roles or credentials can only access some of the tools provided by the system, as shown in FIG. 12B. Some users with certain roles can only perform certain steps or stages of the training/machine learning”; Limiting access to certain processes based on credentials results in medical images and training data being reviewed by users with specific qualifications), but does not explicitly disclose that the busyness degree is represented by a value set based on one of a time for which training data is continuously created, a result of a reply from an operator to an inquiry about busyness, or bio-information.
In a related art, Garnavi teaches: that the busyness degree is represented by a value set based on one of a time for which training data is continuously created, a result of a reply from an operator to an inquiry about busyness, or bio-information (¶50: “The eye tracking patterns can also be used to identify onset of fatigue in the expert. For example, when the expert starts to get tired his eye fixation is not steady and his eye gaze movement is beyond the normal acceptable range for normal gazing. For example, when an expert is experiencing fatigue then the recorded data may not be accurate, which may result in generating an accurate model. Therefore, the period of time during which an expert’s gaze is associated with fatigue, may be discounted or not used as part of the eye-gaze data in generating the knowledgebase or learning model.”)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sorenson with the above teachings of Garnavi in order to incorporate fatigue in the reliability of training data. The motivation in doing so would lie in ensuring that training data is of high quality and is not affected by expert fatigue.
Regarding Claim 2, Sorenson, in view of Garnavi, teaches: the medical image processing apparatus according to claim 1, wherein the processing circuitry is further configured to: receive an input operation of an operator (Sorenson: ¶39: “The physician confirmations and rejections as well as other collectable workflow inputs they provide using the Peer Review System”); and cause a display to display the medical image (Sorenson: ¶29: “workflow to be improved by measuring reviewer performance and adapting review tools and image/content display to reduce effort and access to the commonly required items within the medical image (or other) viewer”), wherein the processing circuitry acquires the training data generated on the basis of the input operation received from the input in a state in which the display displays the medical image (Sorenson: ¶39: “The physician confirmations and rejections as well as other collectable workflow inputs they provide using the Peer Review System can be used as training data in a closed-loop fashion”).
Regarding Claim 3, Sorenson, in view of Garnavi, teaches: the medical image processing apparatus according to claim 1, wherein the processing circuitry acquires a creation time of the medical image or the training data, and sets the reliability information indicating reliability of the medical image or the training data, the reliability of the medical image or the training data increasing as the acquired creation time becomes later (Sorenson: ¶82: “While the Peer Review System may require more physician engagement time when it is initiated, the availability of highly tuned algorithms will be a result of continued use, and that will reduce the overall physician interpretation time in the future, and provide improved peer review results over time.”; A reduced physician interpretation time implies that the images being reviewed are of higher quality and reliability.)
Regarding Claim 4, Sorenson, in view of Garnavi, teaches: the medical image processing apparatus according to claim 1, wherein the training data includes at least one of presence or absence of a lesion with respect to the medical image, identification of a lesion type and designation of a specific region (Sorenson: ¶43: “The presence or absence of a finding may therefore result as a range or function of the study quality and not necessarily a discrete value.”; Sorenson: ¶106: “a lesion engine (i.e., an engine that can detect lesions based on one or more images, reports, studies, or any combination thereof).”; Sorenson: ¶161: “Tools may identify and segment regions of interest, and then apply measurement criteria”).
Regarding Claim 5, Sorenson, in view of Garnavi, teaches: the medical image processing apparatus according to claim 1, wherein the creation situation includes information about awareness of the creator (Sorenson: ¶25: “According to one aspect of the invention, a locally-sited system and/or cloud-based platform is utilized to make it easy to anonymize studies, upload studies, register and access a new account, establish a community, specify a clinical advisory board and/or governance for the group, access tools to train and create machine learned algorithms/engines, upload or download algorithms/engines, access and run published algorithms/engines on studies and communicate the outcome/results such as number of uses, accuracy, and confidence level based on the confirmed or rejected findings.”).
Regarding Claim 6, Sorenson, in view of Garnavi teaches: the medical image processing apparatus according to claim 5, wherein the information about the awareness includes one or both of a time required for creation of the training data by the creator and a confidence degree with respect to creation of the training data (Sorenson: ¶25: “According to one aspect of the invention, a locally-sited system and/or cloud-based platform is utilized to make it easy to anonymize studies, upload studies, register and access a new account, establish a community, specify a clinical advisory board and/or governance for the group, access tools to train and create machine learned algorithms/engines, upload or download algorithms/engines, access and run published algorithms/engines on studies and communicate the outcome/results such as number of uses, accuracy, and confidence level based on the confirmed or rejected findings.”). 
Regarding Claim 8, Sorenson, in view of Garnavi teaches: the medical image processing apparatus according to claim 1, wherein the processing circuity is further configured to: cause a display (Sorenson: Figure 17: element 1708) to display an image (Sorenson: ¶29: “workflow to be improved by measuring reviewer performance and adapting review tools and image/content display to reduce effort and access to the commonly required items within the medical image (or other) viewer”); and receive an input from an operator (Sorenson: ¶39: “The physician confirmations and rejections as well as other collectable workflow inputs they provide using the Peer Review System”), wherein the processing circuitry causes the display to display an input screen through which the operator inputs the reliability information through the input (Sorenson: ¶44: “For each image stored in a given image cohort that is curated by a combination of physicians and engines, quality scores with the presence and absence of imaging artifacts are stored in a database along with findings. The automated quality control score can be accepted or rejected by a diagnostic image interpreter or provider.”).
Regarding Claim 9, Sorenson, in view of Garnavi, teaches: the medical image processing apparatus according to claim 1, wherein the processing circuitry sets weight scores on the basis of items included in the creation situation and the information about the creator (Sorenson: ¶31: “To ensure alignment of the observations and selections of the unsupervised engine with maximized clinical value of the findings, annotation adjustments, assembly of image cohorts and physician/clinician feedback received in peer review and clinical diagnostic interpretation, weighted values (equal or unequal) are placed upon one or more of the a) engines, b) the quantity and type of findings made by each engine (including no findings) c) multipliers applied to the cases where findings are confirmed or rejected by multiplies engines, and d) multipliers applied to the cases where multiple engines worked on an image or content set to determine a finding (or non-finding).”).
Regarding Claim 10, Sorenson, in view of Garnavi, teaches: the medical image processing apparatus according to claim 1, wherein the processing circuitry sets a weight score for a combination of a plurality of items included in the creation situation and the information about the creator (Sorenson: ¶31: “To ensure alignment of the observations and selections of the unsupervised engine with maximized clinical value of the findings, annotation adjustments, assembly of image cohorts and physician/clinician feedback received in peer review and clinical diagnostic interpretation, weighted values (equal or unequal) are placed upon one or more of the a) engines, b) the quantity and type of findings made by each engine (including no findings) c) multipliers applied to the cases where findings are confirmed or rejected by multiplies engines, and d) multipliers applied to the cases where multiple engines worked on an image or content set to determine a finding (or non-finding).”).
Regarding Claim 11, Sorenson, in view of Garnavi teaches: the medical image processing apparatus according to claim 9, wherein the processing circuitry generates the learned model on the basis of the weight scores (Sorenson: Figure 14: element 1406; Sorenson: ¶79: “The user can manipulate the weights of each engine from an interface on the image processing server. Alternatively, the engine of engines can be applied to set these values using supervised or unsupervised machine learning techniques.”).
Regarding Claim 12, Sorenson, in view of Garnavi teaches: the medical image processing apparatus according to claim 9, wherein the processing circuitry is further configured to adjusts weight scores set to the training data, wherein the processing circuitry adjusts weights set to the training data when a guideline associated with details of the training data has been changed (Sorenson: ¶79: “The user can manipulate the weights of each engine from an interface on the image processing server. Alternatively, the engine of engines can be applied to set these values using supervised or unsupervised machine learning techniques.”).
Regarding Claim 13, Sorenson, in view of Garnavi, teaches: the medical image processing apparatus according to claim 12, wherein the processing circuitry excludes, from training data, training data in which the weight scores are equal to or less than a predetermined value from among a plurality of pieces of training data set weight scores (Sorenson: ¶85: “The engines can be run in any configuration such that a user can configure how the output of findings look like (e.g., high probability to detect the finding, low probability to detect the finding, exclude certain findings, include certain findings, selecting normal studies, or any combination thereof.)”; Sorenson: ¶79: “The user can manipulate the weights of each engine from an interface on the image processing server. Alternatively, the engine of engines can be applied to set these values using supervised or unsupervised machine learning techniques.”).
Regarding Claim 14, Sorenson, in view of Garnavi, teaches: the medical image processing apparatus according to claim 12, further comprising a storage (Sorenson: Figure 17: element 1707) configured to stores the training data to which the weight scores are set, (Sorenson: ¶138: “The user inputted information can be associated with the engine and stored in storage”), wherein, the processing circuitry deletes, from the storage, training data in which the weight scores are equal to or less than a predetermined value from among a plurality of pieces of training data stored in the storage (Sorenson: ¶85: “The engines can be run in any configuration such that a user can configure how the output of findings look like (e.g., high probability to detect the finding, low probability to detect the finding, exclude certain findings, include certain findings, selecting normal studies, or any combination thereof.)”; Sorenson: ¶79: “The user can manipulate the weights of each engine from an interface on the image processing server. Alternatively, the engine of engines can be applied to set these values using supervised or unsupervised machine learning techniques.”)
Regarding Claim 15, Claim 15 recites a method that is implemented by the apparatus according to Claim 1. Therefore, the rejection of Claim 1 is equally applied. (See Sorenson: Figure 13-16)
Regarding Claim 16, Claim 16 recites a computer readable non-transitory storage medium that stores a program that executes the method of Claim 15 using the apparatus of Claim 1. Therefore, the rejection of Claim 1 is equally applied (See Sorenson: ¶195-196).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/
Examiner, Art Unit 2668                                                                                                                                                                                         
/VU LE/Supervisory Patent Examiner, Art Unit 2668